NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted December 20, 2018* 
                                 Decided January 3, 2019 
                                               
                                          Before 
 
                       JOEL M. FLAUM, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
                       MICHAEL Y. SCUDDER, Circuit Judge 

 
No. 17‐3197 
 
JAMES E. MANLEY,                               Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Northern District of Indiana, 
                                               South Bend Division. 
      v.                                        
                                               No. 3:13‐CV‐1308 
MARK R. SEVIER, et al.,                         
      Defendants‐Appellees,                    Jon E. DeGuilio, 
                                               Judge. 
                                                
                                        O R D E R 

       James Manley, an Indiana inmate, alleged that eight staff members at the Miami 
Correctional Facility retaliated against him for conduct that included writing letters to 
public officials complaining about prison conditions, filing prison grievances, and suing 
prison officials in state court. The alleged retaliatory acts occurred in October and 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3197                                                                        Page  2 
 
November 2013 and included filing false conduct reports, taking away his prison job, 
and transferring him to a more dangerous housing unit. The district court entered 
summary judgment for the defendants because Manley failed to exhaust his 
administrative remedies before filing suit. See 42 U.S.C. § 1997e(a). We agree with the 
district court’s conclusion and affirm the judgment.

        We construe all facts in the light most favorable to the nonmoving party and 
review de novo whether the defendants have met their burden of showing that Manley 
failed to exhaust his administrative remedies. See McGee v. Adams, 721 F.3d 474, 480 
(7th Cir. 2013); see also Kaba v. Stepp, 458 F.3d 678, 681 (7th Cir. 2006) (explaining that the 
failure to exhaust is an affirmative defense). Prisoners cannot file a federal action about 
prison conditions “until such administrative remedies as are available are exhausted.” 
42 U.S.C. § 1997e(a); see Woodford v. Ngo, 548 U.S. 81, 85 (2006) (“Exhaustion of available 
administrative remedies is required for any suit challenging prison conditions.”). 
         
        The Indiana Department of Corrections (“IDOC”) provides three administrative 
complaint procedures to prisoners: a classification appeal system, to appeal changes in 
job or housing assignments; a disciplinary appeal system, to challenge disciplinary 
findings and sanctions; and the Offender Grievance Process, to resolve inmates’ 
complaints about all conditions of confinement, including actions by individual staff 
members, such as retaliation or their means of applying the prison’s “policies, 
procedures, or rules.” The IDOC’s Manual of Policies and Procedures details the 
Offender Grievance Process, which is explained to inmates upon entry to any IDOC 
facility. Prisoners begin by informally lodging a complaint with a staff member; if this 
fails to resolve the issue, the prisoner can submit a formal grievance and then appeal an 
unsatisfactory resolution.   
         
        While incarcerated in Indiana (at two facilities), Manley filed 45 formal 
complaints through the Offender Grievance Process, including one for retaliation by a 
staff member on September 27, 2013—shortly before the events alleged in Manley’s 
complaint. But none of these grievances claim that any of the eight named defendants 
retaliated against Manley in October or November 2013. Indeed, Manley does not 
contend that he exhausted his administrative remedies by using the Offender Grievance 
Process. Instead, he maintains that he used the classification appeal and disciplinary 
appeal systems because the alleged retaliatory acts he suffered involved his housing 
assignment and the imposition of unwarranted discipline.   
         
No. 17‐3197                                                                            Page  3 
 
        Manley’s argument has some rhetorical force, but it conflicts with the 
straightforward IDOC policy outlining what the Offender Grievance Process is for and 
how to use it. His primary argument, therefore, boils down to whether a district court is 
entitled to enforce strict compliance with the prison’s grievance procedures. It is. “[T]he 
PLRA exhaustion requirement requires proper exhaustion.” Woodford, 548 U.S. at 93 
(2006); Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (“This circuit has taken a strict 
compliance approach to exhaustion.”). “To exhaust remedies, a prisoner must file 
complaints and appeals in the place, and at the time, the prisonʹs administrative rules 
require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Further, Manley’s 
assertion that he was confused by the process—even if it were relevant—is 
unpersuasive. A seasoned grievance filer, he knew that IDOC procedure requires that 
retaliation claims be brought through the Offender Grievance Process: he filed a 
grievance for retaliation by a staff member at around the same time that he professes he 
was confused into using the disciplinary and classification appeals systems to challenge 
the allegedly retaliatory acts at issue here.   
         
        Manley’s other arguments merit little attention. First, he contends that the district 
court improperly shifted the burden of proof onto him by directing the defendants to 
file a partial motion for summary judgment on administrative exhaustion, instead of a 
motion to dismiss. No matter how it is raised, however, the failure to exhaust is an 
affirmative defense that the defendant must prove. King v. McCarty, 781 F.3d 889, 893 
(7th Cir. 2015). Summary judgment was simply the procedure through which the 
defendants raised (and proved) this defense. They submitted evidence sufficient to 
demonstrate that Manley had not filed offender grievances against any of them for 
retaliation—and, again, Manley admits this. The district court did not, therefore, resolve 
any dispute of fact against Manley. Moreover, a motion to dismiss would have been the 
wrong way to raise the exhaustion defense because a prisoner is not required to plead 
around the exhaustion defense. Jones v. Bock, 549 U.S. 199, 216 (2007). Second, as 
evidence of exhaustion, Manley points to the denial of a disciplinary appeal, in which 
the administrator stated that Manley had fully exhausted his administrative remedies. 
But that statement applied only to the conduct violation at issue, which Manley had 
properly challenged through the disciplinary appeals process. It has nothing to do with 
the claims he raises in this lawsuit.   
         
        Manley makes yet other arguments, but none merits discussion. Because Manley 
did not pursue the proper administrative remedies before filing these retaliation claims, 
his case cannot proceed.   
                                                                                  AFFIRMED